 Case 3:19-cv-02361-N-BH Document 26 Filed 02/08/21                  Page 1 of 1 PageID 144



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

TIFFINEY JOHNSON,                                    )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )       Civil Action No. 3:19-CV-2361-N
                                                     )
THE CMI GROUP and A-Z CALL                           )
CENTER SERVICES                                      )
                                                     )
       Defendants.                                   )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court.

       Defendants The CMI Group and A-Z Call Center Services’ Motion to Compel

Arbitration, Motion to Dismiss, or Alternatively, Motion to Abate, filed March 18, 2020 (doc.

21), is GRANTED. By separate judgment, this action will be DISMISSED without prejudice.

       SIGNED this 8th day of February, 2021.




                                                                David C. Godbey
                                                           United States District Judge
